Citation Nr: 0126589	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

In November 1989 the appellant filed a claim seeking service 
connection for ulcers, rheumatism, an eye disorder, and an 
ear disorder.  The VA Regional Office (RO) in Manila, 
Republic of the Philippines, determined in August 1990 that 
the appellant was not entitled to VA disability benefits 
because he lacked status as a veteran.  The appellant was 
notified of the decision and his appellate rights; he did not 
appeal.  The August 1990 RO decision thus became final.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the RO, which 
determined that the appellant was not entitled to VA 
disability benefits because he lacked status as a veteran.  
The RO appears to have reopened the claim and adjudicated the 
issue of basic eligibility for VA benefits without 
determining whether new and material evidence has been 
submitted.  The Board, however, is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that, when the Board addresses a question 
not considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  In the instant 
case, the Board concludes that the appellant would not be 
prejudiced, insofar as the claim is reopened herein.  See 
Barnett, supra; Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993).


FINDINGS OF FACT

1.  In a decision dated in August 1990, the VARO determined 
that the appellant was not eligible for disability benefits 
administered by VA.  The RO properly notified the appellant 
of that decision, and he did not appeal.  

2.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified in February 1991 that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

3.  Since the August 1990 determination of the RO that the 
appellant was not eligible for disability benefits, the 
appellant has submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the appellant's claim of eligibility 
for VA disability benefits is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).  

2.  The appellant has not met the definition of "veteran" 
for purposes of entitlement to VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.1(d), 3.8, 
3.203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he served in a guerrilla force 
recognized by the United States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001).  The law also authorizes payment of a pension to a 
veteran who has the requisite service.  38 U.S.C.A. § 1521 
(West 1991).  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2001).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2001)

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C. § 
107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted an informal 
claim of entitlement to service-connected disability benefits 
in November 1989, along with a Republic of the Philippines 
Ministry of Defense form that indicated the appellant 
participated with the Hukbalahap guerrilla forces during 
World War II.  In February 1990, he submitted a certificate 
of honorable discharge from the Hukbalahap Resistance 
Movement dated in December 1945 and a joint affidavit from 
two men who aver that he served with them in the guerrilla 
forces.  

In August 1990, the RO sent the appellant a letter notifying 
him that his name was not found on the roster of recognized 
guerrillas and that therefore his claim was denied.  

Since August 1990, the RO has received certification from the 
U.S. Army Reserve Personnel Center in St. Louis, Missouri, 
that the appellant had no recognized service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The RO's previous decision was issued in August 1990.  The 
appellant was notified of his rights to appeal and he did 
not.  Thus, the RO's decision was final.  See 38 C.F.R. §  
20.1103.  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that new and material evidence had not 
been presented), will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Recent changes in law have amended the requirements as to 
VA's development of evidence in claims, and as to notice to 
be given claimants regarding evidence that might establish 
entitlement to benefits, in this and other pending cases.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, 
this statute eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA was not permitted to assist in 
the development of a claim that was not well grounded.

This change in the law was made applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  See also VAOPGCPREC 11-
2000 (Nov. 27, 2000).

VA has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence and to assist claimants 
in obtaining evidence.  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the 
appellant's claim that the RO has wrongfully denied him 
status as a veteran, under title 38 of the United States 
Code, has an extremely narrow focus.  As discussed elsewhere 
in this decision, the RO has advised the veteran of the 
pertinent law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  
The appellant has neither submitted nor made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could substantiate 
the claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that the implementing 
regulations which were recently issued under the VCAA do not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law relevant to this case. 

Moreover, since the claim has been previously denied, of 
significance in the present matter is language in the new 
statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of eligibility for VA benefits. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the evidence received by the RO since 
its August 1990 decision is new, inasmuch as it was not 
previously associated with the claims folder.  It is 
material, because it is a service department document which 
addresses a critical issue, i.e., it certifies that the 
appellant had no recognized service.

Briefly stated, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, supra.  In cases for VA 
benefits where the requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.  

In short, under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994). 

The Board further notes that no additional facts, such as 
alternate name spellings, different dates of service, or 
different service numbers have been received to warrant 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. § 
3.203(c).  

The record in this case makes it clear that the appellant has 
been afforded a full explanation of the legal criteria 
governing the outcome of his claim, and of the evidentiary 
showing necessary to establish eligibility for the benefits 
he seeks.  Not only the decision of the RO in 1990, but also 
the Statement of the Case provided by the RO in June 2001, 
has fully informed the appellant in this regard.  In 
addition, it is clear that efforts have been made to 
ascertain whether the appellant has any qualifying service, 
and the weight of the responses has been negative.  As noted 
above, we find that there is no prejudice to the appellant in 
our proceeding to a decision in this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, supra.  In fact, the 
Court recently stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, although the 
appellant's claim of entitlement to VA benefits may be 
reopened, it must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1).


ORDER

Inasmuch as basic eligibility for VA benefits is not 
demonstrated, the appellant is not a veteran for purposes of 
entitlement to VA benefits and the appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

